DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23-Feb-2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2,175,867) in view of Nelson (US 3,765,642) and further in view of Kelly (US 2,259,977).
Regarding independent claim 1, Ballard discloses a fitting assembly (see page 1, col. 1, lines 1-2; FIGS. 3, 4) for sealing a stem (18) of a tapered plug valve (16) having a body (10) with a tapered bore (14) for receiving between open and closed positions a tapered plug extending from the end of the stem (see FIGS. 3, 4) comprising: a base (54) having a lower surface with a first opening (see FIG. 4, bottom of (56) forms first opening) and a vertical member (see e.g. FIG. 4, upper portion of base comprising (48)), a valve stem (18), said vertical member having a second opening (see FIG. 4, left end of (48) forms second opening) with a preselected dimension (see FIG. 4), said second opening positioned to extend perpendicular to the valve stem (see FIG. 3), a fitting (50) extending from said second opening on said vertical member (see FIG. 4), the fitting extending from the second opening on the vertical member and arranged in perpendicular relationship with the valve stem (see FIGS. 3, 4), and 2the base having an internal passageway (64, 48) connecting the first opening to the second opening to transmit a sealant under pressure from the buttonhead fitting into the valve body between opposing surfaces of the tapered plug and the tapered bore to provide a seal therebetween to prevent the escape of fluid from the valve through the valve stem (see page 1, col. 1, lines 1-43; see page 2, col. 1, lines 15-27).
Ballard does not disclose a connecting member, or that the body has a lower surface with a first opening positioned therein and an upper surface having a vertical member projecting therefrom, the first opening having a preselected dimension adapted to receive a connecting member extending from between the base and the valve stem.
Kelly teaches a fitting assembly (see FIG. 2) comprising a connecting member (A), a body (F) having a lower surface (X) (see Annotated FIG. 2, below) with a first opening (17) positioned therein and an upper surface (Y) (see Annotated FIG. 2, below) having a vertical member (Z) (see Annotated FIG. 2, below) projecting therefrom, the first opening having a preselected dimension adapted to receive a connecting member (A) extending between the base and the vale stem (see FIG. 2).

    PNG
    media_image1.png
    393
    440
    media_image1.png
    Greyscale

It would have been obvious to replace the integral tubular connector (56) (see Ballard, FIG. 4; external threads form the integral connector) of Ballard with the separable connecting member (A) (see Kelly, FIG. 2; thereby forming internal threads on the body of Ballard) of Kelly to allow for the fitting to be attached to a variety of valves having different internally threaded diameters on the valve stem (see e.g. Kelly, col. 2, lines 29-41), in addition to providing a hexagonal cross-sectional shape allowing for the fitting to be attached via a wrench (see e.g. Kelly, col. 2, lines 44-47). 
Ballard does not disclose a buttonhead fitting extending from said second opening on said vertical member the buttonhead fitting including a check valve.
Nelson teaches a fitting assembly for servicing a valve plug (see col. 4, lines 21-36) comprising a buttonhead fitting (88) including a check valve (92) (see FIG. 1; col. 4, lines 21-36).
	It would have been obvious to replace the fitting of Ballard with the buttonhead fitting of Nelson to prevent sealant from exiting the fluid reservoir chamber (see e.g. Nelson, col. 4, lines 28-36) during pressurization of the fluid by the screw (see e.g. Nelson, col. 1, lines 32-36).
Regarding claim 2, Ballard discloses that the buttonhead fitting extends in an essentially perpendicular direction from the vertical member so that the cylindrical portion extends over the base (see FIG. 4).  Nelson discloses that the buttonhead fitting having a cylindrical portion (see FIGS. 2, 3; top portion of fitting is circular).  
Regarding claim 3, Ballard in combination with Kelly would result in the threaded member connecting the base to the valve (see e.g. Ballard FIG. 3; Kelly, FIG. 2; threaded connection of Kelly (17) replaced threaded connection (56) of Ballard).
Regarding claim 4, Ballard discloses that the vertical member is integral with the base (see FIG. 4, vertical member is integral with threaded connection bottom). 
Regarding claim 5, Ballard discloses a first chamber (64) in the base connected to the first opening (see FIG. 4), a second chamber (48) in the vertical member connected to the second opening (see FIG. 4), the first chamber connected to the second chamber to form the internal passageway extending between the first and second openings (see FIG. 4).
Regarding claim 6, Ballard discloses that the second chamber is axially aligned with the buttonhead fitting (see FIG. 4), the first chamber being axially aligned with the threaded member (see FIG. 4), and the first chamber having a direct flow path to the second chamber (see FIG. 4).
Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2,175,867) in view of Nelson (US 3,765,642) and further in view of Kelly (US 2,259,977).
Regarding claim 7, Ballard discloses an apparatus (see Abstract, FIGS. 3, 4) for servicing a tapered plug valve (16, 18) having a valve stem (18) with a tapered plug (16) extending from a lower end of the valve stem (see FIG. 3) and engageable in and out of sealing relation with a tapered bore (14) in a body (10) of the valve comprising: 4a valve stem (18), a base (54), a fitting (50) connected to extend perpendicular to the base (see FIGS. 3, 4), the base having an internal passageway (48, 64) connected to the fitting to transmit a sealant from the fitting through the valve stem to the body of the valve between the tapered plug and the tapered bore to form a seal therebetween to prevent fluid from escaping from the valve through the valve stem (see page 1, col. 1, lines 32-36; page 2, col. 1, lines 16-27).  
Ballard does not disclose that the body is adapted to connect to a tubular threaded member extending from the valve stem.
Kelly teaches a fitting assembly (see FIG. 2) comprising a body (F) adapted to connect to a tubular threaded member (A) extending from the part to be lubricated (see FIG. 2; see also col. 2, lines 29-35).

    PNG
    media_image1.png
    393
    440
    media_image1.png
    Greyscale

It would have been obvious to replace the integral tubular connector (56) (see Ballard, FIG. 4) of Ballard with the separable tubular connector (A) (see Kelly, FIG. 2) of Kelly to allow for the fitting to be attached to a variety of valves having different internally threaded diameters on the valve stem (see e.g. Kelly, col. 2, lines 29-41), in addition to providing a hexagonal cross-sectional shape allowing for the fitting to be attached via a wrench (see e.g. Kelly, col. 2, lines 44-47).  It is noted that the adapter (A) becomes the “tubular threaded member” extending from the valve stem when combined with Ballard, and that the base (54) of Ballard would be connected to the tubular threaded member. 
Ballard does not disclose that the fitting is a buttonhead fitting.
Nelson teaches a fitting assembly for servicing a valve plug (see col. 4, lines 21-36) comprising a buttonhead fitting (88) having a check valve (92) (see FIG. 1; col. 4, lines 21-36).
	It would have been obvious to replace the fitting of Ballard with the buttonhead fitting of Nelson, which includes the check valve, to prevent sealant from exiting the fluid reservoir chamber (see e.g. Nelson, col. 4, lines 28-36) during pressurization of the fluid by the screw (see e.g. Nelson, col. 1, lines 32-36).
Regarding claim 8, Kelly teaches that the base (F) has a preselected dimension for connection to the valve stem (see FIG. 2).  
Regarding claim 9, Nelson teaches that  that the buttonhead fitting (88) has a cylindrical portion (see FIG. 1, cylindrical portion at top of (88).  The replacement of the fitting of Ballard with the buttonhead fitting of Nelson would result in the cylindrical portion extending over the base (see e.g. Ballard, FIG. 4).
Regarding claim 12, Ballard discloses means for injecting the sealant under pressure through the buttonhead fitting into the subterranean valve (see col. 4, lines 67-70).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2,175,867) in view of Nelson (US 3,765,642) and further in view of Kelly (US 2,259,977), as applied to claim 7, above, and further in view of Schweinert (US 1,297,741).
Regarding claim 10, Ballard does not disclose an elongated tubular member having an internal chamber, means for connecting said tubular member to the buttonhead fitting extending from said base, a plunger mechanism for inserting a rod into the buttonhead fitting to allow fluid to flow from the subterranean valve to said internal chamber, and means for measuring the pressure of said internal chamber to detect fluid leakage from the subterranean valve.
Schweinert teaches an elongated tubular member (G) having an internal chamber (see FIG. 2), means for connecting (D) said tubular member to the buttonhead fitting extending from said base (see Schweinert, page 1, lines 50-54; “[a]ny suitable form of connecting means may be employed;” see also Nelson, FIG. 1, disclosing a buttonhead connecting means), a plunger mechanism for inserting a rod (K) into the buttonhead fitting to allow fluid to flow from the subterranean valve to said internal chamber (see page 1, col. 2, lines 93-96), and means (H) for measuring the pressure of said internal chamber to detect fluid leakage from the subterranean valve.
It would have been obvious to combine the testing device of Schweinert with the device of Ballard to provide a means for testing for any leakage of the pressurized fluid flowing through the valve.  
Regarding claim 11, Schweinert teaches means for actuating the plunger mechanism (see page 1, col. 2, lines 103-108).
Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2,175,867) in view of Nelson (US 3,765,642) and further in view of Kelly (US 2,259,977).
Regarding claim 13, Ballard discloses a method (see page 1, col. 1, lines 1-2; FIGS. 3, 4) for servicing a tapered plug valve (16) having a vertically extending valve stem (18) with a tapered plug engageable with a valve seat (14) comprising the steps of: providing a fitting (50), positioning the fitting in perpendicular relation to the valve stem (see FIGS. 3, 4), integrally forming a tubular connector (56) with a base (54) of a fitting assembly having an internal passageway (48, 64) extending through the fitting assembly in fluid communication with the valve stem (see FIGS. 3, 4), connecting the fitting to the fitting assembly in fluid communication with the internal passageway and extending perpendicular to the valve stem (see FIGS. 3, 4), attaching the tubular connector to the valve stem (see FIG. 3), and transmitting a sealant under pressure into the fitting through the internal passageway and the valve stem to the valve seat to form a pressure seal between the tapered plug and the valve seat to resist the pressure of the fluid in the valve from escaping through the valve stem (see page 1, col. 1, lines 1-43; see page 2, col. 1, lines 15-27).
	Ballard does not disclose that the fitting is an elongated buttonhead fitting having a longitudinally extending internal bore with a check valve positioned in the internal bore.
	Nelson teaches a method of servicing a valve plug (see col. 4, lines 21-36) comprising providing an elongated buttonhead fitting (88) having a longitudinally extending internal bore (90) with a check valve (92) positioned in the internal bore (see FIG. 1; col. 4, lines 21-36).
	It would have been obvious to replace the fitting of Ballard with the buttonhead fitting of Nelson to prevent sealant from exiting the fluid reservoir chamber (see e.g. Nelson, col. 4, lines 28-36).
	Ballard does not disclose that the tubular connector is separately formed and attached to the base.  
Kelly teaches a method (see FIG. 2) comprising attaching a tubular connector (A) to a base (F) (see FIG. 2; see also col. 2, lines 29-35).

    PNG
    media_image1.png
    393
    440
    media_image1.png
    Greyscale

It would have been obvious to replace the integral tubular connector (56) (see Ballard, FIG. 4) of Ballard with the separable tubular connector (A) (see Kelly, FIG. 2) of Kelly to allow for the fitting to be attached to a variety of valves having different internally threaded diameters on the valve stem (see e.g. Kelly, col. 2, lines 29-41), in addition to providing a hexagonal cross-sectional shape allowing for the fitting to be attached via a wrench (see e.g. Kelly, col. 2, lines 44-47).  It is noted that the adapter (A) becomes the “tubular threaded member” extending from the valve stem when combined with Ballard, and that the base (54) of Ballard would be connected to the tubular threaded member. 
Regarding Claim 15, Kelly teaches threadedly connecting the base (F) to the tubular connector (A) (see FIG. 2).  
Regarding claim 16, Ballard discloses connecting a coupler to the buttonhead fitting (see page 2, col. 1, lines 15-27), and injecting fluid through the coupler into the buttonhead fitting internal bore to flow through the base internal passageway into the valve (see page 2, col. 1, lines 15-27).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2,175,867) in view of Nelson (US 3,765,642) and Kelly (US 2,259,977), as applied to claim 14, above, and further in view of Schweinert (US 1,297,741).
Regarding claim 17, Ballard does not disclose providing a valve testing device having a coupler extending therefrom, connecting the coupler to the buttonhead fitting disclosing a buttonhead connecting means)to place a chamber within the valve testing device in fluid communication with the valve, and measuring the internal pressure of the valve testing device chamber to detect leakage from the valve.
Schweinert teaches a pressure testing device (G, H) (see FIG. 1) having a coupler (D) extending therefrom, connecting the coupler to the buttonhead fitting (see Schweinert, page 1, lines 50-54; “[a]ny suitable form of connecting means may be employed;” see also Nelson, FIG. 1, disclosing buttonhead connection (88)) to place a chamber within the valve testing device in fluid communication with the valve (see page 1, col. 2, lines 93-96), and measuring the internal pressure of the valve testing device chamber to detect leakage from the valve (see page 1, col. 2, lines 73-78).
It would have been obvious to combine the testing device and method step of Schweinert with the device of Ballard to provide a means for testing for any leakage of the pressurized fluid flowing through the valve.  
Response to Arguments
Applicant's arguments filed 23-Feb-2022 have been fully considered but they are not persuasive.
Regarding the rejection of independent claims 1, 7 and 13 in view of Ballard, Applicant argues that in Ballard, not only is a grease gun not needed to force lubricant under high pressures to the seating surface, it is precluded from being used for this purpose (see page 2, column 1, lines 22-27)” (See Amendment, page 22), and therefore there would be no reason to modify Ballard to comprise a buttonhead fitting.  Ballard, however, discloses that “[a]nother object of the invention is to utilize the compressor screw of lubricated valves for forcing lubricant under high pressures to the seating surfaces in combination with other apparatus for supplying the lubricant so used” (see page 1, col. 1, lines 32-36) and that “the compressor screw may be operated in the usual manner to force the lubricant to the seating surfaces, thus avoiding the necessity for using the grease-gun for this purpose” (see page 2, col. 1, lines 22-27).  While Ballard discloses that a grease gun is not necessary to force lubricant to the seating surface, Ballard states that the screw “may be operated” in place of the grease gun.  Such a scenario would occur when the reservoir is filled with sealant for use at a later time without the need for a grease gun at that time.  
Applicant further argues that “[t]he examiner has inaccurately characterized the structure of the Kelly grease nipple.” (See Amendment, page 26).  Applicant further argues that “[t]he adaptor A of Kelly becomes the functional equivalent to the claimed base 28 for connecting the grease nipple F to the part to be lubricated.” (See Amendment, page 27).  This is incorrect.  The grounds of rejection relied on the separable threaded member of Kelly (A) replacing the integral threaded member of Ballard.  The separable threaded member of Kelly (A) is not relied upon as the base.  
Applicant further argues that “[o]ne skilled in the art of lubricating valves would understand the reference in Nelson to a grease fitting means that grease not a sealant is supplied through passageway 88,” and therefore does not disclose a buttonhead fitting.  According to Applicant’s own words, “[t]he terms “lubricant” and “sealant” are used interchangeably with respect to plug valves.” (See present application, ¶ 0007).  
Applicant further argues that “[t]her is no evidence in the Ballard reference that there is need [sic] to prevent sealant from exiting the reservoir 40 during pressurization of the lubricant by the compressor screw.” (See Amendment, page 29).  In direct contrast to Applicant’s assertion, Applicant also states that “connector 50 does not maintain lubricant in reservoir 40, 58 under pressure” (see Amendment, page 34).  Furthermore, Figure 4 of Ballard, shows that when the screw is retracted beyond the fitting (50), any fluid that is subsequently placed under pressure would exit through an open fitting (50) if there were no check valve or other device to prevent the leakage of fluid.  
Applicant further argues that “[t]he examiner has resorted to impermissible hindsight to reconstruct the claimed elements of base 28 form the elements identifies as X, Y, and Z on the nipple F.” (See Amendment, page 31).  To the contrary, the rejection relies on disclosures in the prior art and express motivations for combination.  
Applicant further argues that “replacing the grease nipple 50 of Ballard with the check valve 92 of Nelson would render the principle operation of Ballard inoperable” (see Amendment, page 39) because “the compressor screw is used to pressurize bulk lubricant to force it to the seating surface” (see Amendment, page 38).  The combination of Nelson with Ballard would still maintain the functionality of the screw.  Therefore, the combination does not render the device of Ballard inoperable.  
Applicant further argues that the modification of Nelson with Ballard “would result in eliminating use of the comp0ressor screw to perform the function of forcing stick and bulk lubricants under high pressure to the seating surface.” (See Amendment, page 40).  To the contrary, the screw would still be used to compress the stick lubricant and could further be used to apply fluid stored in the reservoir at a later time, without the need for a grease gun at that time.  
Applicant further argues that “the Nelson buttonhead fitting would be of no benefit in the Ballard reference” (see Amendment, page 42).  Applicant’s argument ignores the provided rationale that the buttonhead fitting would provide the benefit of maintaining sealant/lubricant within the reservoir during compression of the screw and/or at any time when pressure is raised within the reservoir.  
Applicant further argues that “[t]he examiner did not address the operation of the internal check valve 44 in maintaining the valve seat pressurized and preventing backflow of lubricant from the valve seat.” (See Amendment, page 44).  There is no need to address such an operation because the rationale provided was that the buttonhead fitting would prevent the exit of fluid form the reservoir during times of increased pressure, and does not rely on maintaining pressure at the valve seat.  
Applicant further argues that “[t]he installation of a buttonhead fitting in Ballard would destroy the manner in which the compressor screw usually operates to force lubricant stored in the reservoir.” (See Amendment, page 46).  No modification has been made to the compressor screw.  As such, the compressor screw would operate normally.   
Applicant further argues that “the examiner has excluded from the Ballard reference the feature of exposing the reservoir 40, 58 to atmospheric pressure when the compressor screw is removed form the reservoir.” (See Amendment, page 46).  The combination of the buttonhead fitting with Ballard would still allow the screw to be removed.  There is no need for the buttonhead fitting to maintain pressure at all times.  Rather, the rationale for combination was that the buttonhead fitting would prevent the exiting of lubricant/sealant during at least compression of the screw.  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
May 7, 2022